


Exhibit 10.2


FIRST AMENDMENT TO LEASE AGREEMENT
(Landing Center)


THIS FIRST AMENDMENT ("Amendment") is dated for reference purposes as of
December 20, 2006, and is made by and between PROPERTY RESERVE, INC., a Utah
corporation ("Landlord"), and FLOW INTERNATIONAL CORPORATION, a Washington
corporation ("Tenant"), with respect to that certain Landing Center Lease
Agreement dated January 1, 2003 ("Lease Agreement").


Recitals


A.     Landlord and Tenant previously entered into the Lease Agreement in which
Landlord agreed to lease to Tenant a building ("Building") consisting of
approximately 140,000 rentable square feet and located at 23500 641 Avenue
South, Kent, Washington 98032, together with the right in common with others to
the use of any and all common entrance ways, lobbies, restrooms, elevators,
drives, parking areas, stairs, and other similar access and service ways and
common areas in or adjacent to and used in common with the Building
(collectively the "Leased Premises"). The term of the Lease Agreement is 120
months, from January 1, 2003 to December 31, 2012.


B.     Recently, it came to the attention of Landlord and Tenant that the
Building's HVAC system is in need of certain repairs ("HVAC Repairs"). Landlord
has agreed to undertake and pay for the HVAC Repairs, provided that Landlord
shall be solely responsible for conducting and overseeing all maintenance and
servicing of the Building's HVAC system following the completion of the HVAC
Repairs. Accordingly, the Landlord and Tenant have agreed to amend the terms of
the Lease Agreement with respect to the maintenance of the Building's HVAC
system on the terms and conditions set forth herein.


Agreements


1.    Terminology. Any capitalized terms used but not defined herein shall have
the meaning given to them in the Lease Agreement, unless the context in which
they are used requires a different interpretation.


2.     HVAC Repairs. Landlord hereby agrees to use its best efforts to complete
all HVAC Repairs on or before January 9, 2007; provided, however, that both
Landlord and Tenant acknowledge and agree that the completion of the HVAC
Repairs is subject to (i) the reasonable availability of labor, materials and
equipment, including, but not limited to a crane, (ii) weather conditions that
permit the HVAC Repairs to be completed without the possibility of water damage
to the Building, and (iii) the desire of both Landlord and Tenant that such HVAC
Repairs be substantially completed over the course of a weekend or weekends
(collectively, the "Completion Conditions"). Tenant agrees to provide Landlord
and its contractors reasonable access to the Building to complete the HVAC
Repairs upon Landlord's reasonable notice that the Completion Conditions are
satisfied, or are likely to be satisfied, during a particular period of time.
Upon completion of the HVAC Repairs, as determined by Landlord in its reasonable
discretion, Landlord shall provide Tenant written notice of the date that such
HVAC Repairs were completed (the "Repair Completion Date.")


3.    HVAC Maintenance. From and after the Repair Completion Date, Landlord
shall be solely responsible for conducting and overseeing all maintenance and
servicing of the Building's HVAC system and the costs of such maintenance and
servicing shall be paid by Tenant as a Common Area Maintenance Expense.
Accordingly, Subsection 9.c of the Lease Agreement is hereby amended and
restated in its entirety as follows:


c.     HVAC Maintenance.


i.     Landlord shall be responsible for coordinating and overseeing the
preventative maintenance and regular servicing of all heating and
air-conditioning systems and equipment servicing the Leased Premises, including,
but not limited to, entering into a regularly scheduled preventative
maintenance/service contract for such systems. The service contract must include
all services suggested by equipment manufacturer within the
operation/maintenance manual ("HVAC Service Contract").






--------------------------------------------------------------------------------




ii.     All costs and expenses related to regularly scheduled preventative
maintenance, the HVAC Service Contract, and all repairs that are not considered
"major repairs" under Section 8 above are deemed Common Area Maintenance
Expenses hereunder and shall be paid by Tenant pursuant to the terms set forth
in Subsection 4.b.i above.


4.     HVAC Major Repairs and Replacement. Nothing contained herein shall be
deemed to modify the Landlord's responsibility for major repairs and replacement
of the HVAC system, as set forth in Section 8 of the Lease Agreement.


5.     Full Force. Except as specifically modified hereby, the Lease Agreement
is and shall remain in full force and effect.


6.     Authority to Execute. Each individual executing this Amendment on behalf
of the Landlord and Tenant, respectively, represents and warrants that such
individual is duly authorized to execute and deliver this Amendment on behalf of
such entity, and the this Amendment shall be binding on such entity in
accordance with its terms.


7.     Counterparts. This Amendment may be executed in counterparts and each
counterpart shall constitute an original document and all such counterparts
shall constitute one and the same instrument.


EXECUTED as of the day and year first written above.


LANDLORD:
TENANT:
PROPERTY RESERVE, INC.,
FLOW INTERNATIONAL CORPORATION,
a Utah corporation
a Washington corporation
By:
By: SIGNATURE
Name:
Name: Kris Pattison
Its:
Its.: Assistant General Counsel









--------------------------------------------------------------------------------






STATE OF __________


COUNTY OF ____________




On this day personally appeared before me _________________, to me known to be
the _____________ of PROPERTY RESERVE, INC., the Utah corporation that executed
the foregoing instrument, and acknowledged such instrument to be the free and
voluntary act and deed of such corporation, for the uses and purposes therein
mentioned, and on oath stated that he/she was duly authorized to execute such
instrument.


GIVEN UNDER MY HAND AND OFFICIAL SEAL this ___________ day of
______________2006.


NOTARY SEAL
Printed Name: ____________
SIGNATURE
NOTARY PUBLIC in and for the State of ____________,
residing at _____________________________________
My Commission Expires _________________________






STATE OF WASHINGTON


COUNTY OF KING




On this day personally appeared before me Kris Pattison, to me known to be the
Assistant General Counsel of FLOW INTERNATIONAL CORPORATION, the Washington
corporation that executed the foregoing instrument, and acknowledged such
instrument to be the free and voluntary act and deed of such corporation, for
the uses and purposes therein mentioned, and on oath stated that he/she was duly
authorized to execute such instrument.


GIVEN UNDER MY HAND AND OFFICIAL SEAL this 20th day of December, 2006.


NOTARY SEAL
Printed Name: Judith M. Fulmer
SIGNATURE
NOTARY PUBLIC in and for the State of Washington,
residing at Kent, WA
My Commission Expires 04/01/2008






